Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00215-CR

                                           Lee E. COLLINS,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021-CR-6535
                              Honorable Velia J. Meza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 1, 2022

DISMISSED FOR LACK OF JURISDICTION

           On April 11, 2022, appellant pro se filed a document titled “Appeal” that fails to identify

what order appellant intends to appeal. The document is styled as a filing in the 226th Judicial

District Court; however, the document was mailed to the Fourth Court of Appeals. It is unclear

whether the document is intended to be a motion to be filed in the trial court or a notice of appeal

to be filed in this court.

           The clerk’s record was filed on April 19, 2022. The clerk’s record does not contain an

appealable order. As a general rule, a criminal defendant’s right of appeal is limited to an appeal
                                                                                       04-22-00215-CR


from a final judgment of conviction. See TEX. CODE CRIM. PROC. art. 44.02; see also State v.

Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990) (“A defendant’s general right to appeal

under [article 44.02] and its predecessors has always been limited to appeal from a ‘final

judgment,’ though the statute does not contain this limitation on its face.”). Moreover, “[t]he courts

of appeals do not have jurisdiction to review interlocutory orders unless that jurisdiction has been

expressly granted by law.” Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (quoting

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991)).

       The notice of appeal does not indicate what appellant intends to appeal, and the record does

not reflect either a final appealable order or an interlocutory order on which an immediate appeal

is authorized. In light of this apparent jurisdictional defect, on April 20, 2022, we ordered appellant

to show cause, no later than May 4, 2022, why this appeal should not be dismissed for lack of

jurisdiction. Appellant failed to respond to our order. Because the record does not contain an

appealable order, we dismiss for lack of jurisdiction. See TEX. CODE CRIM. PROC. art. 44.02;

Sellers, 790 S.W.2d at 321 n.4; Ragston, 424 S.W.3d at 52.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-